 
 
I 
111th CONGRESS 2d Session 
H. R. 6096 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Mr. Edwards of Texas introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To rescind certain amounts appropriated to the Bureau of the Census, to reduce the Federal budget deficit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reduce Our Deficits Act. 
2.RescissionFrom the unobligated balances made available for Department of Commerce—Bureau of the Census—Periodic Censuses and Programs, $1,600,000,000 is rescinded. 
3.Use of certain amounts to reduce the Federal budget deficit and national debtNotwithstanding any other provision of law, any amounts received by the Federal Government as rentals or royalties shall be deposited into the general fund of the Treasury and used for Federal budget deficit reduction or, if there is no Federal budget deficit, for reducing the national debt in such a manner as the Secretary of the Treasury considers appropriate.  
 
